Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-13-2006

Reaves v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5040




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Reaves v. USA" (2006). 2006 Decisions. Paper 1268.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1268


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-173                                   UNREPORTED - NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-5040
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                REGINALD REAVES,
                                                 Appellant
                       ____________________________________

                     On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 05-cv-05033)
                         District Judge: Honorable Marvin Katz
                             __________________________

              Submitted Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 23, 2006

           BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                                  (Filed: April 13, 2006)

                                   _________________

                                       OPINION
                                   _________________


PER CURIAM

       Reginald Reaves was convicted of various drug-related crimes following a jury

trial in the United States District Court for the Eastern District of Pennsylvania. We

affirmed in United States v. Price, 13 F.3d 711 (3d Cir. 1994). Since then Reaves has
unsuccessfully attacked his conviction and sentence through a series of collateral

challenges under 28 U.S.C. §§ 2255 and 2241, 18 U.S.C. § 3582(c)(2), and the All Writs

Act, 28 U.S.C. § 1651 (specifically, the ancient writs of error coram nobis and audita

querela).

       In 2005 Reaves filed another attack on his sentence via a petition for a writ of

audita querela, seeking relief pursuant to United States v. Booker, 543 U.S. 220 (2005).

Reeves has appealed the District Court’s denial of his petition. We will summarily affirm

under Third Circuit LAR 27.4 and I.O.P. 10.6, because it clearly appears that no

substantial question is presented by this appeal.

       A motion to vacate sentence pursuant to 28 U.S.C. § 2255 is the exclusive means

to challenge collaterally a federal conviction or sentence. The All Writs Act is a residual

source of authority to issue writs in exceptional circumstances only. Pennsylvania Bureau

of Correction v. U.S. Marshals Serv., 474 U.S. 34, 43 (1985). In United States v. Valdez-

Pacheco, 237 F.3d 1077 (9th Cir. 2001), the Court of Appeals for the Ninth Circuit held,

and we agree, that “[a] prisoner may not circumvent valid congressional limitations on

collateral attacks by asserting that those very limitations create a gap in the postconviction

remedies that must be filled by the common law writs” such as audita querela. Id. at

1080. Thus, we have held that section 2255 is not rendered “inadequate or ineffective,”

thereby enabling a prisoner to resort to coram nobis, by the mere fact that he cannot meet

the stringent standards for authorizing the filing of a second or successive section 2255



                                              2
motion. United States v. Baptiste, 223 F.3d 188, 189-90 (3d Cir. 2000) (per curiam). The

same applies to petitions for a writ of audita querela. See United States v. Holt, 417 F.3d

1172, 1175 (11 th Cir. 2005) (writ of audita querela unavailable where relief is cognizable

under section 2255).1

       Accordingly, we will summarily affirm the order of the District Court.




   1
     We note that even if audita querela were otherwise available, Reaves would not be
able to rely on Booker because that decision does not apply retroactively to cases on
collateral review. See Lloyd v. United States, 407 F.3d 608 (3d Cir. 2005); In re
Olopade, 403 F.3d 159 (3d Cir. 2005).